Citation Nr: 0301535	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.  


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel












INTRODUCTION

The veteran served on active military duty from August 
1963 to July 1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of an October 1999 rating 
decision by the Department of Veterans Affairs 
(hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO).  In October 1999 the RO granted 
service connection for PTSD and assigned 100 percent 
rating based on hospitalization from April 1 to May 31, 
1997, and thirty percent thereafter. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD is manifested primarily by anxiety, periods of 
depression, sleep disturbance, nightmares, social 
isolation.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, (West 1991); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that an increased initial evaluation for PTSD 
currently evaluated as 30 percent was warranted.  Such 
action was accomplished by means of December 1999 
Statement of the Case and an August 2001 letter from the 
RO to the veteran.  

The June 2001 Supplemental Statement of the Case (SSOC) 
and an April 2001 letter set forth the duty to assist 
requirements of the VCAA as well as informing the veteran 
that he needed to identify relevant evidence and provide 
contact information.  These documents informed the veteran 
of the relevant criteria, and evidence needed, by which 
entitlement an increased initial evaluation for PTSD 
currently evaluated as 30 percent could be granted.  

He was also notified of the information needed through 
letters from VA seeking additional evidence.  He was 
advised that he was to furnish the names and addresses of 
all health care providers who have treated him for PTSD, 
which were not currently of record.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the 
Supplemental Statement of the Case furnished the veteran 
and his representative in April 2001 sets forth the duty 
to assist requirements of the VCAA.  Additionally, the 
veteran has had the opportunity to present testimony on 
several occasions.  In view of these actions by VA, the 
Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed; the discussions in these various documents 
apprised him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished; as noted above by the letters sent to the 
appellant from the RO.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied 
its duties to notify and assist the appellant in this 
case.  


Factual Background

The veteran has been examined and treated intermittently 
at private and VA facilities from 1996 to 1998 for various 
disorders, to include PTSD.  Beginning in the late 1990s 
he began receiving treatment at VA facilities and 
underwent VA examinations for PTSD.

The veteran was hospitalized at a VA hospital in April 
1997 with primary diagnoses of Axis I, chronic PTSD, major 
depressive disorder, sociophobia, substance abuse in 
remission. The global assessment of functioning (GAF) 
score on discharge was 50.

Hearings were held at the RO in April 1998 and August 
1999.  During the hearings the veteran described his 
experiences in Vietnam and his psychiatric symptoms.

The veteran underwent a VA examination in September 1999.  
The veteran's claims folder was reviewed prior to the 
examination.  The veteran described his current 
functioning as fair and said that he had flashbacks that 
he described as bad visions.  He reported having sleep 
difficulties.  He reported that he had nightmares at least 
twice a week that sometimes involved dead people.  He 
reported that he also had nightmares where he sometimes 
would see a lot of dead children.  He awakens feeling 
frightened and sweating.  He reported that he generally 
did not have intrusive thoughts during the day except when 
he was quite tired.  He said that he was easily startled 
by noises such as loud banging sound or doors slamming.  
He said that when he heard those sound that he jumped and 
looked around.  He said that he did not care too much for 
people and that he preferred to not be around them.  

The veteran stated that he would go to restaurants 
occasionally and sit with his back against a wall.  He 
stated that he did go to stores when he had to, and that 
he would go in and out as quickly as possible.  He avoided 
watching war movies because he said that the trigger too 
many memories.  He said that when he saw Vietnamese people 
that that they make him think a lot about the war.  The 
veteran stated that he has been married for twenty years 
and that his relationship was fair.  He reported working 
for the VA since 1992 in housekeeping.  He said that he 
does not like the job and does not like the idea of being 
in a hospital as he found it too depressing.  He said that 
he has been written up for missing work and he said that 
about a year ago he had an incident on the job in which he 
got into a fight.  He was suspended for three days.  The 
veteran stated that when he was at home that he spends 
most of his time in a shop tinkering.  He said that 
essentially he does not visit anyone.

Mental examination showed that the veteran was casually 
groomed, and that he made little eye contact with the 
examiner.  He was fully cooperative and gave no reason to 
doubt the information he provided.  He appeared somewhat 
dysphoric and mildly anxious.  His head was often bowed 
down.  The veteran's speech was within normal limits with 
regard to rate and rhythm.  The predominant moods were 
ones of anxiety, depression, and affect was appropriate to 
content.  The veteran's thought processes and associations 
were logical and tight, with no loosening of associations 
or confusion.  There was no gross impairment in memory 
observed and the veteran was noted as being oriented in 
all spheres.  Hallucinations and delusional material were 
not noted during the examination.  

The veteran's insight was adequate, as was his judgment.  
The veteran reported some suicidal ideation, but denied 
any intent.  He also denied homicidal ideation at the time 
of the examination.  In the opinion of the examiner, the 
veteran was competent for VA purposes and that he was not 
in need of psychiatric hospitalization at the time of the 
examination.  The impression was Axis I, chronic PTSD; 
Axis II, GAF 50.  

In March 2000 the veteran was admitted to VA medical 
center for a period of month for detoxification with 
principal diagnosis of cocaine dependence, nicotine 
dependence, and PTSD.  The veteran was cooperative and his 
mood was positive.  After stabilization the veteran was 
discharged.  His GAF was 31 percent.

The veteran was admitted in June 2000 to the VAMC for a 
five-week PTSD treatment program.  He reported difficulty 
with sleep, to include frequent nightmares, 
hypervigilance, and emotional numbing.  He reported that 
starting a new job within the past two months, 
communicating with strangers, and learning new tasks was 
stressful.  He continued to complain of difficulty 
sleeping while he was hospitalized.  In July 2000 the 
veteran was discharged.  His GAF was 55.

The veteran underwent a VA examination in April 2001.  The 
veteran described his current functioning as not too good 
and that he had blackouts that appeared to be flashbacks.  
He stated that about once a week he would be sitting at 
home and then the next thing that he knows that he was in 
the jungle somewhere.  He stated that he had sleep 
problems and that he falls asleep readily but that he 
awakens during the night.  He said that he has nightmares 
every night.  His nightmares generally involved hearing a 
helicopter and then walking through areas outside of 
Saigon.  He reported awakening frightened and sweaty with 
difficulty returning to sleep.  He reported intrusive 
thoughts of the war, which were triggered by being 
himself.  He noted that he was easily startled by noises.  
Slamming doors bothered him.  He said that he could not 
stand to be around crowds.  

He did not go to restaurants with his wife and that he did 
not enjoy going to stores because they were too crowded.  
He said that he avoided watching war movies because they 
put him in a nervous, jumpy state.  He said that it used 
to bother him to see Vietnamese but that he now realizes 
that they are people.  The veteran described being married 
for twenty-five years to his second wife and that their 
relationship was fair.  He said that she really did not 
understand him.  He seemed to have a difficult time 
accepting the fact that sometimes he had to get out by 
himself.  He said that his wife told him that he was too 
much of an introvert.  The veteran stated that the last 
time that he worked was as an ironworker in December 1999.  
He said that he could not stand the noise and that they 
had a very rigid attendance policy.  He stated that he 
spent his time working around the house and that he did 
not visit with anyone.  

Mental examination showed that the veteran was casually 
groomed and that he wore a beret.  He was fully 
cooperative.  There was no dysphoria noted during the 
examination.  His behavior and his speech were noted as 
within normal limits.  The veteran's mood was euthymic and 
affects were appropriate as to content.  The veteran's 
thought processes and associations were logical and tight. 
There was no confusion.  There was no gross impairment of 
memory observed and the veteran was noted as being 
oriented in all spheres.  Hallucinations and delusions 
were not noted at the time of the examination.  The 
veteran's insight and judgment were adequate.  The veteran 
reported having some suicidal ideation but he denied 
intent.  He denied any homicidal ideation.  The examiner 
found that the veteran was competent for VA purposes and 
he was not in need of psychiatric hospitalization at the 
time of the examination.  The impression was Axis I, 
chronic PTSD, and Axis V, GAF 58.  

A July 2001 letter from a VA staff psychiatrist discussed 
the veteran's desire to obtain a commercial driver's 
license for employment rehabilitation.  The physician 
stated that she had reservations and that he could not 
make a statement that his psychiatric disorder would not 
affect or interfere with his ability to safely drive or 
operate heavy or dangerous equipment.  The physician was 
concerned that the veteran's chronic sleep disturbance and 
dissociative episodes would significantly interfere with 
employment, particularly with anything involving driving 
or machinery.  It was noted that the veteran was not on 
medication at the time of the letter.  She found that the 
veteran was not a good candidate for a commercial driver's 
licenses due to his psychiatric disorder not to mention 
his diabetes.

The veteran underwent a VA examination in October 2001.  
At that time he reported sleep disturbance due to 
nightmares.  He had blackout spells and intrusive 
thoughts.  Noise bothered him and he avoided crowds.  He 
last worked in April 2000 when he worked for a steel 
fabrication company.  

The veteran was fully cooperative.  It was noted that he 
appeared rather dysphoric.  His speech was within normal 
limits in regard to rate and rhythm.  The veteran's 
predominant mood was one of depression and the affect was 
appropriate as to content.  The veteran's thought 
processes and associations were logical and tight with no 
loosening of associations noted.  There was no confusion.  
There was no gross impairment in memory observed and the 
veteran was oriented in all spheres.  Hallucinations and 
delusions were not noted.  

It wa sfurther reported that the veteran's insight was 
somewhat limited and his judgment was noted as adequate.  
The veteran denied suicidal or homicidal intent but he did 
report both suicidal and homicidal ideation.  The 
diagnosis was PTSD and his GAF was 44.

The veteran underwent a VA examination in March 2002.  The 
veteran reported having nightmares every night that awaken 
him until morning.  He stated those he only averaged about 
two to three hours of sleep.  He said that if he was not 
busy that he would think about war.  The veteran stated 
that he painted and did mechanic work.  He stated that he 
had one friend with whom he visited on occasion.  He 
reported that he was easily startled.  He reported that he 
can't stand being in crowds.  

The examiner noted that the veteran was a casually groomed 
individual who conversed readily with the examiner.  He 
was fully cooperative.  Eye contact was noted as somewhat 
limited.  There was mild anxiety noted during the 
examination.  Speech was within normal limits with regard 
to rate and rhythm.  The veteran's predominant mood was 
noted as one of anxiety with affect appropriate to 
content.  

The veteran's thought processes and associations were 
logical and tight.  There was no loosening of 
associations.  There was no gross impairment in memory 
observed and the veteran was oriented in all three 
spheres.  Hallucinations and delusional material were not 
noted during the examination.  The veteran's insight and 
judgment were adequate.  The veteran denied suicidal 
ideation.  He reported having homicidal ideation but no 
intent.  The diagnosis was chronic PTSD with a GAF of 45.  


Analysis

In evaluating the severity of a particular disability, it 
is essential to consider its history. 38 C.F.R. §§ 4.1 and 
4.2 (2002).

Disability evaluations are determined by the application 
of a schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes. 38 C.F.R. § 4.27 (2002).

The RO has assigned a 30 percent initial rating for PTSD 
in accordance with the criteria set forth in the Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 
9411 (2002).

Under rating criteria for PTSD, Diagnostic Code 9411, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted for evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability 
to establish and maintain effective relationships.

A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers).


The veteran has appealed the initial rating assigned for 
his PTSD.  Thus consideration must be given to "staged 
ratings" for the disorders (i.e., different percentage 
ratings for different periods of time, based on the facts 
found). Fenderson v. West, 12 Vet. App. 119 (1999).

To summarize, the lay statements and testimony describing 
the symptoms of his psychiatric disability are considered 
to be competent evidence.  However, these statements must 
be considered in conjunction with the objective medical 
evidence of record and the pertinent rating criteria.

In this regard the September 1999, October 2001 and March 
2002 VA examinations showed that the veteran had sleep 
disturbance due to nightmares.  He experienced depression 
and anxiety.  Additionally, he appeared to be socially 
isolated and his insight was noted to be somewhat limited 
during the October 2001 examination.  Furthermore his GAFs 
were 50, 44 and 45 respectively.  These GAF scores are 
indicative of serious impairment.

After reviewing the record the Board finds that the degree 
of impairment resulting from the PTSD more nearly 
approximates the criteria for the next higher rating.  
Accordingly.  Accordingly, a 50 percent rating is 
warranted.  38 C.F.R. § 4.7.

However, this same evidence does not support a rating in 
excess of 50 percent.  The examinations showed no 
impairment thought processes, associations, or 
orientation.  There was no impairment of speech or gross 
impairment in memory.  There were no hallucinations or 
delusions.  The Board finds that a rating in excess of 50 
percent is not warranted.  

The record shows that a GAF of 55 were records when he was 
discharged from the hospital in June 2000 and a GAF of 58 
was recorded during the April 2001 examination.  However, 
dating back to his hospitalization in April 1997, the 
majority of GAF scores ranged from 50 to 44.  Thus, the 
Board is satisfied that the 50 percent rating is the 
highest rating warranted for the appeal period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased evaluation to 50 percent for 
PTSD is granted subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

